Citation Nr: 1810985	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-06 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois



THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for mixed-type migraine headaches.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from July 1991 to April 1994. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2015 RO decision, which granted service connection and assigned a 30 percent disability rating for mixed-type migraine headaches.

We note that new VA treatment records have been added to the Veteran's file since most recent RO review of this matter; however, in light of the maximum schedular disability rating assigned herein, no referral for RO review of these records is necessary, as no prejudice accrues to the Veteran or his appeal in this decision.


FINDING OF FACT

Throughout the appeal period, the Veteran's headaches have been very frequent, completely prostrating, and productive of severe economic inadaptability


CONCLUSION OF LAW

A 50 percent disability rating is warranted for service-connected headaches.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

The Veteran's headache disability has been assigned a 30 percent disability rating under the provisions of 38 C.F.R. § 4.124a Diagnostic Code 8100.  The currently assigned 30 percent rating denotes characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating can be assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

It is important to note that medical reports may not use the word "prostration."  However this is an adjudicative determination based on the extent to which the facts meet the definition of the term.  See M21-1, III.iv.4.G.7.c.  Accordingly, "prostrating," as used in 38 CFR 4.124a, Diagnostic Code 8100, means "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities."  See M21-1, III.iv.4.G.7.a.  "Completely prostrating" means extreme exhaustion or powerlessness with essentially total inability to engage in ordinary activities.  See M21-1, III.iv.4.G.7.b.

Prostration is substantially defined by how the disabled individual subjectively feels and functions when having migraine headache symptoms.  See M21-1, III.iv.4.G.7.c.  However, examples of prostrating symptoms include 1) experiencing severe headaches and vomiting when exposed to light; 2) not engaging in any activities when this occurs; and 3) must rest or sleep during these episodes.  See M21-1, III.iv.4.G.7.d. 

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in DC 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

Severe economic inadaptability denotes a degree of substantial work impairment.  It does not mean the individual is incapable of any substantially gainful employment. Evidence of work impairment includes, but is not necessarily limited to, the use of sick leave or unpaid absence.  M21-1, III.iv.4.G.7.e., DC 8100. 

Service connection for headaches was granted in a February 2015 decision based upon evidence showing the headaches can be associated with a head injury the Veteran sustained during service.  The 30 percent disability rating was assigned at that time, effective in August 2013.  We note as well that the VA has adjudicated the Veteran to be unemployable due to a combination of service-connected disabilities, to include a mental disorder, low back disorder, and right knee disorder, in addition to his headaches.  

The Veteran is seeking a higher disability rating.  He asserts that his headaches occur four to five times a week, causing him to be bedridden to the point where his wife has to take care of him while he has a headache.  

Review of the Veteran's VA medical records reflects in March 2015 he complained to his primary care team of having experienced severe headaches for the prior six to seven years.  This notation represents his earliest report of headaches to his VA care providers, although he had filed a claim for service connection in August 2013.  He was referred to neurology, where he reported daily headaches lasting between 2 hours to all day.  A diagnosis of mixed-type migraine headaches was assigned.  He was tried with various medications, many of which did not help.  

The Veteran underwent a VA examination in September 2015.  He reported headaches every other day, lasting less than a day, with nausea, sensitivity to light, and prostrating attacks about three times a month.  The examiner noted that the headache pain was distracting in that the Veteran would be unable to do desk work or computer work during headaches, and also unable to do any strenuous physical exertion during headaches.

A March 2016 neurological appointment report shows the Veteran reported headaches five times a week, lasting up to eight hours at a time.

The Veteran was provided with another VA examination in October 2016.  He reported that his headache pain was like a vise, typically on the right side of his head, lasting less than an entire day.  He reported prostrating attacks once a month.  The examiner assessed, "typical migraine headaches, not well controlled on therapy."  

According the Veteran every benefit of the doubt, as required by law, the Board holds that his headaches are more nearly analogous to the criteria for a 50 percent disability rating.  His headaches are indeed very frequent, and many of them appear to be completely prostrating.  That they are productive of severe economic inadaptability is illustrated by the examiner's description of the Veteran being unable to perform desk work or physical labor during a headache.  Since his headaches occur up to five times a week, it is not difficult to imagine the difficulty the Veteran might have holding down a job under those situations.  Additionally, as noted above, the VA has already adjudicated the Veteran to be unemployable due to a combination of disabilities.  The Court has clarified that Diagnostic Code 8100 does not require a claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce.

For these reasons, a 50 percent disability rating for headaches is warranted.  Fifty percent is the highest schedular disability rating provided for headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The evidence supports the claim and the benefit sought on appeal is granted.


ORDER

A 50 percent disability rating for mixed-type migraine headaches is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


